DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1, shown in Figs. 1, 2A, and 2B, in the reply filed on 10/05/2021 is acknowledged.
Claims 7-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/05/2021.

Claim Objections
Claims 2, 3, 5 objected to because of the following informalities:
Claims 2, 3, and 5 each recite the possessive pronoun “its”. In order to improve clarify and avoid possible confusion, the pronouns “its” should be replaced with the respective object to which these pronouns refer. The “its” in claims 2, 3, and 5 appear to respectively refer to the spring element, the worm shaft, and the drive shaft. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purposes of further examination on the merits, only that which is recited before “in particular” shall be considered positively recited by the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6, as best understood, is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Wilkes (US 2018/0058555).

Re claim 1. An electromechanically assisted steering system, having a worm drive comprising:
a worm shaft (“worm” in Fig. 1) and a worm gear (“gearwheel” in Fig. 1.);
an electric motor (“electric motor” in Fig. 1) which has a drive shaft (“motor shaft” in Fig. 1); and
a spring element (see spring in annotated Fig. 1 hereinbelow);
wherein at an end assigned to the electric motor the worm shaft has a first bearing portion (see annotated Fig. 1 hereinbelow) which is connected to the drive shaft in a torque-transmitting manner (torque of motor shaft is transmitted to the worm shaft, including to the 1st bearing portion since the 1st bearing portion rotates with the worm shaft),
wherein the worm shaft has a second bearing portion (see annotated Fig. 1 hereinbelow) which is arranged at an end of the worm shaft remote from the first bearing portion,
wherein the spring element (see annotated Fig. 1 below) is connected to the first bearing portion or to the second bearing portion so as to transmit axial force in the axial direction (axis of worm shaft in Fig. 1) , such that the spring element axially pretensions the worm shaft relative to the worm gear (Annotated fig. 1 shows spring element biasing the worm along the axis of the worm shaft) and
wherein a tolerance compensation of the worm drive in the axial direction of the worm shaft is carried out exclusively via the spring element (Fig. 1 does not show any other springs biasing the worm shaft in the axial direction of the worm shaft, therefore the tolerance compensation is carried out exclusively by the spring element in Fig. 1).

Re claim 2, as best understood. The electromechanically assisted steering system as defined in claim 1, wherein the spring element is axially supported at one of its ends directly on the worm shaft (See annotated Fig. 1 hereinabove), in particular (See 35 USC 112 rejection hereinabove pertaining to “in particular”. The language after “in particular” is not positively recited or required by the claim, although See Fig. 1. Spring element is indirectly supported on the drive shaft (Fig. 1 labels the drive shaft a “motor shaft”)).

Re claim 3. The electromechanically assisted steering system as defined in claim 2, wherein at its end assigned to the electric motor the worm shaft has an axial opening in which the spring element is at least partially received (see annotated Fig. 1 hereinbelow).

    PNG
    media_image1.png
    562
    814
    media_image1.png
    Greyscale

Re claim 4. The electromechanically assisted steering system as defined in claims 2 and 3, wherein the spring element is directly supported at the one end on an axial defining wall of the axial opening (see annotated Fig. 1 hereinbelow. The spring element is in contact with the wall of the axial opening and thus supported on the axial defining wall).

    PNG
    media_image2.png
    562
    814
    media_image2.png
    Greyscale

Re claim 6 (Claim 6 is a multiple dependent claim. This particular rejection of claim 6 reads upon dependent-parent claim combinations 6/2, 6/3, 6/4). The electromechanically assisted steering system as claimed in one of claims 2 to 5 (see rejection of claims 2-4 hereinabove), wherein the spring element is guided by a radial defining wall (see annotated Fig. 1 hereinabove under the rejection of claim 5) of the axial opening and/or by a pin which is arranged on a front face of the drive shaft facing the worm shaft.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilkes (US 2018/0058555).
Re claim 5
Wilkes discloses all claim dependency limitations, see above, and further discloses wherein at its end assigned to the worm shaft the drive shaft (“motor shaft” in Fig. 1) protrudes into the axial opening (see annotated Fig. 1 hereinbelow), but does not expressly disclose that the worm shaft protrudes into that axial opening at most up to an eighth of the axial extent of the axial opening, or terminates outside the axial opening (Due to the “or”, only one of those limitations is required by the claim). 

    PNG
    media_image3.png
    562
    814
    media_image3.png
    Greyscale

	While the drawing Fig. 1 of Wilkes appears to show the worm shaft (labeled “motor shaft” in Fig. 1) not protruding more than an eight of the axial extent of the axial opening, Wilkes does not expressly 
In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04.IV.A.
Wilkes discloses the claimed device except Wilkes is silent to the recitation of relative dimensions that the worm shaft protrudes into that axial opening at most up to an eighth of the axial extent of the axial opening. The device disclosed in Fig. 1 of Wilkes would not perform differently than the device claimed in claim 5 of the instant application. Therefore, as held by the courts in Gardnerv.TEC Syst., claim 5 is not patentably distinct from the prior art of Wilkes.

Re claim 6. (Claim 6 is a multiple dependent claim. This particular rejection of claim 6 reads upon dependent-parent claim combination 6/5).
The electromechanically assisted steering system as claimed in one of claims 2 to 5 (see rejection of claim 5 hereinabove), wherein the spring element is guided by a radial defining wall (see annotated Fig. 1 hereinabove under the rejection of claim 5) of the axial opening and/or by a pin which is arranged on a front face of the drive shaft facing the worm shaft.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY T PRATHER/               Examiner, Art Unit 3658